      Case 2:17-cv-00152-GMS Document 516 Filed 04/12/21 Page 1 of 3




 1   Daniel J. O’Connor, Jr., Bar No. 010081
     Karen J. Stillwell, Bar No. 022711
 2   O'CONNOR & DYET, P.C.
 3   7955 South Priest Drive
     Tempe, Arizona 85284
 4   daniel.oconnor@occlaw.com
 5   karen.stillwell@occlaw.com
     (602) 241-7000
 6
     Attorneys for Defendants Philip and Corrine Brailsford
 7
 8                          IN THE UNITED STATES DISTRICT COURT

 9                               FOR THE DISTRICT OF ARIZONA

10
11   Laney Sweet, et al.,                        Case No.: 17-cv-00152-GMS
                                                 LEAD CASE
12                           Plaintiffs,
13          vs.                                  CONSOLIDATED WITH:
                                                 Case No.: 17-cv-00715-GMS
14   City of Mesa, et al.
                                                 NOTICE OF SERVICE OF
15                           Defendants.         BRAILSFORD DEFENDANTS’
16                                               SEVENTH SUPPLEMENTAL RULE
     Grady Shaver, et al.                        26(a)(1) DISCLOSURE STATEMENT
17
18                           Plaintiffs,

19          vs.
20
     City of Mesa, et al.
21
                             Defendants.
22
23
24          Defendants Philip and Corrine Brailsford hereby give notice that they have served
25   upon all counsel on this date, via email, their Seventh Supplemental Rule 26(a)(1)
26   Disclosure Statement.
      Case 2:17-cv-00152-GMS Document 516 Filed 04/12/21 Page 2 of 3




 1          Dated: April 12, 2021.
 2                                                     O’CONNOR & DYET, P.C.
 3
 4                                                     By: /s/ Karen J. Stillwell
                                                          Daniel J. O’Connor, Jr.
 5                                                        Karen J. Stillwell
 6                                                        Attorneys for Defendants
                                                          Philip and Corrine Brailsford
 7
 8
 9
                                 CERTIFICATE OF SERVICE
10
            I hereby certify that on April 12, 2021, I electronically filed the foregoing with
11
     the Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/
12
     ECF System.      A Notice of Electronic Filing will be served to the following
13
     registered participants:
14
     William A. Richards                          Mark J. Geragos
15   Shayna G. Stuart                             Benjamin J. Meiselas
16   RICHARDS & MOSKOWIEZ PLC                     GERAGOS & GERAGOS, PC
     1850 N. Central Ave., Suite 2010             644 S. Figueroa Street
17   Phoenix, AZ 85004                            Los Angeles, CA 90017
     brichards@rmazlaw.com                        mark@geragos.com
18   sstuart@rmazlaw.com                          meiselas@geragos.com
19   Attorneys for Sweet Plaintiffs               Attorneys for Sweet Plaintiffs

20   Grant Woods                                  John T. Masterson
21   GALLAGHER & KENNEDY                          Joseph J. Poplizio
     2575 E. Camelback Rd., Suite 1100            JONES, SKELTON & HOCHULI, PLC
22   Phoenix, AZ 85016                            40 N. Central Ave., Suite 2700
     Grant.woods@gknet.com                        Phoenix, AZ 85004
23   Attorneys for Sweet Plaintiffs               jmasterson@jshfirm.com
24                                                jpopolizio@jshfirm.com
                                                  Attorneys for Defendant Richard Gomez
25
26


                                            -2-
      Case 2:17-cv-00152-GMS Document 516 Filed 04/12/21 Page 3 of 3




 1   Sven K. Budge                              James J. Belanger
     BUDGE LAW FIRM, PLLC                       J. BELANGER LAW, PLLC
 2   1134 E. University Drive, Suite 121        P.O. Box 447
 3   Mesa, AZ 85203                             Tempe, AZ 85280
     sbudge@budgelawfirm.com                    jjb@jbelangerlaw.com
 4   Attorney for Plaintiffs Grady and Norma    Attorney for Defendant Langley
 5   Shaver

 6   Kathleen L. Wieneke                        Spencer G. Scharff
     Christina Retts                            SCHARFF, PLC
 7   WIENEKE LAW GROUP, PLC                     502 W. Roosevelt Street
 8   1095 W. Rio Salado Parkway, Suite 209      Phoenix, AZ 85003
     Tempe, AZ 85281                            spencer@scharffplc.com
 9   kwieneke@wienekelawgroup.com               Attorney for Defendant Langley
10   cretts@wienekelawgroup.com
     Attorneys for Defendants City of Mesa,
11   Brian Elmore, Christopher Doane, Bryan
     Cochran
12
13
14   By: /s/ Dara J. Wilson
15
16
17
18
19
20
21
22
23
24
25
26


                                          -3-
